DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-14 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 7/26/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “at least two secondary coupling members, each having a different configuration” fails to comply with the written description requirement because the applicant does not disclose each secondary coupling member having a different configuration when there are more than two secondary coupling members.  Paragraphs 42 and 43 refer to Figure 2, which shows four secondary coupling members 8a, 8a’, 8b, and 8b’.  Applicant argues that paragraph 42 discloses first secondary coupling member configured as a mandrel and the secondary coupling member configured as a bushing.  However, paragraph 42 states that “the first secondary coupling member 8a, 8a’ is configured as a mandrel…and the secondary coupling member 8b, 8b’, which is configured to be complementary thereto, is configured as a matching bushing”.  Likewise, applicant argues that paragraph 43 discloses that one of the two secondary coupling members may be an electromagnet and the other may be a permanent magnet, but paragraph 43 states that “the respective first secondary coupling member 8a, 8a’ includes an electromagnet (not shown)…The respective second secondary coupling member 8b, 8b’ member is preferably configured to be passive and includes a permanent magnet (not shown), for example”.  Therefore, in paragraphs 42 and 43, secondary coupling members 8a and 8a’ have the same configuration as a mandrel and an electromagnet, and secondary coupling members 8b and 8b’ have the same configuration as a bushing and a permanent magnet, and does not support applicant’s amended claim limitation that there are at least two secondary coupling members, and they each have a different configuration.  As best understood from the applicant’s disclosure and the applicant’s arguments filed 7/26/2022, this limitation is therefore being interpreted for the purposes of this rejection to mean that there can be at least two secondary coupling members, and two of these coupling members (for example, coupling member 8a and 8b’ in Figure 2) have different, complementary configurations.
Claims 2-14 are dependent on claim 1 and do not correct the written description issues of claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8-13 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 6,354,540 to Lewis.

Regarding claim 1, Lewis, as best understood, discloses a coupling device for coupling two modules with each other, comprising:
A coupling surface (outer face 8);
A primary coupling member disposed on the coupling surface (alignment guide 14);
Wherein a coupling axis is disposed parallel to a direction of action of earth’s gravitational acceleration and extends through the primary coupling member (the direction of action of earth’s gravitational acceleration is dependent on the orientation of the capture ring, therefore the capture ring has coupling axes, such as Y in Figure 5, that would be parallel to a direction of action of the earth’s gravitational acceleration and extends through the primary coupling member),
At least two secondary coupling members (electromagnets 4), each having a different configuration (Figure 2 shows a configuration in which the coupling members 18 on the left portion are different from the coupling members on the right portion) and which are configured to be complementary to each other and are disposed on the coupling surface and respectively have a predetermined distance from the coupling axis (see Figure 1).  

Regarding claim 2 (dependent on claim 1), Lewis discloses the primary coupling member being configured in an androgynous configuration.  The abstract discloses “The present invention relates to a fully androgynous, reconfigurable closed loop feedback controlled low impact docking system”.

Regarding claim 8 (dependent on claim 1), Lewis discloses the coupling axis being disposed parallel to the coupling surface (see axis Y in Figure 5).

Regarding claim 9 (dependent on claim 1)¸ Lewis discloses the coupling axis being offset from a center plane of the coupling surface.  There are numerous center planes on the coupling surface, as many planes extend through the center of the coupling surface, and the axis itself depends on the orientation of the capture ring. There are a plurality of axes through the docking system of Lewis that are both disposed parallel to a direction of action of earth’s gravitational acceleration, extends through the primary coupling member 14, and are offset from a center plane of the coupling surface.  

Regarding claim 10 (dependent on claim 1)¸ Lewis discloses a coupling arrangement for coupling modules with each other, the coupling arrangement comprising a plurality of coupling devices according to claim 1, wherein, when the coupling devices are coupled to each other, their respective primary and secondary coupling members are in engagement with each other to prevent decoupling (see Figures 10a-10c and 11).  

Regarding claim 11 (dependent on claim 10)¸ Lewis discloses the coupling devices are configured such that, when the coupling devices are coupled to each other, a first coupling axis of a first coupling device and a second coupling axis of a second coupling device are offset along a direction parallel to the coupling surface and orthogonal to the respective coupling axis (see Figure 11).  

Regarding claim 12 (dependent on claim 1), Lewis discloses an aircraft comprising at least one coupling device according to claim 1 (see Figures 10a-10c).  

Regarding claim 13 (dependent on claim 1), Lewis discloses a method for coupling two modules with each other, wherein each module has a coupling device according to claim 1, comprising the steps:
Detecting a distance of the two modules relative to each other (column 10 discloses “After entering the capture envelope and beginning with initial contact” which suggests that a distance is monitored and detected in order to gauge when the docking vehicle enters the capture envelope),
Depending on the detected distance, activating at least one controllable secondary coupling member of a first selection of the respective modules in accordance with a first control (column 10, lines 14-15 disclose “During the capture mode, electrical current is passed to energize the electromagnets 4 for soft capture”),
Depending on the detected distance, coupling the primary coupling member of the first module to the primary coupling member of the second module (column 10, lines 16-21 disclose “the alignment guides 14 on the active and passive docking assemblies 1 dynamically guide the soft capture ring 13 on the active docking vehicle 100 into alignment with the passive docking assembly on the principal vehicle 101, as shown in FIG. 11”),
Depending on the coupling of the primary coupling members, deactivating the at least one secondary coupling member of the first selection of the respective modules (column 10, lines 54-59 disclose “After achieving this semi-permanent structural connection, the electrical current is cut off from the electromagnets 4”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, and 14 are rejected under 35 USC 103 as being unpatentable over US Patent Number 6,354,540 to Lewis.

Regarding claim 3 (dependent on claim 1), Lewis does not disclose a first selection of the secondary coupling members is disposed on one side of the coupling axis and a second selection of the secondary coupling members is disposed on another side of the coupling axis.  However, Figure 1 shows a plurality of electromagnets 4, and since the coupling axis can be any axis that extends perpendicular to axis Z in Figure 5, there are axes that would satisfy the criteria and would dispose electromagnets 4 on either side of the axes.

Regarding claims 4 (dependent on claim 3) and 5 (dependent on claim 4), Lewis discloses the respective secondary coupling member being configured to attract, in a first control, another secondary coupling member configured to as to be complementary thereto, or to repel it in a second control, wherein at least one secondary coupling member of the first selection comprises at least one electromagnet (electromagnets 4).  

Regarding claim 7 (dependent on claim 1), Lewis discloses the primary coupling member is configured to substantially absorb forces in a first direction of action.  Column 5, lines 29-31 disclose “each of the actuators 9 must move to counteract, absorb, or attenuate each force Fi”.  
Lewis does not explicitly disclose the secondary coupling members are configured to absorb forces in a second direction of action.  However, since electromagnets 4 comprise the secondary coupling members, the electromagnetic attraction between the electromagnets would absorb forces in directions both orthogonal to and parallel to the surface of electromagnets 4.

Regarding claim 14 (dependent on claim 1), Lewis does not explicitly disclose a method for decoupling two modules from each other, wherein each module has a coupling device according to claim 1, comprising the steps of decoupling the primary coupling member of the first module from the primary coupling member of the second module, depending on the decoupling of the primary coupling members, activating the at least one secondary coupling member of the first selection of the respective module in accordance with a second control, detecting a distance of the two modules relative to each other, depending on the detected distance, deactivating the control of the at least one secondary coupling member of the first selection of the respective module.  However, having disclosed a method for coupling two modules with each other (see rejection of claim 13 above), it would have been obvious to a person having ordinary skill in the art to reverse the steps in order to decouple the two modules.  

Claim 6 is rejected under 35 USC 103 as being unpatentable over US Patent Number 6,354,540 to Lewis in view of US Patent Application Number 2017/0233072 by Chang.

Regarding claim 6 (dependent on claim 4)¸ Lewis does not disclose at least one secondary coupling member of the second selection comprising at least one permanent magnet.  However, this limitation is taught by Chang.  Paragraph 59 discloses “In the assembly drone 1000, various coupling forms such as a form in which the unit module drones are attached to each other by magnets”.  It would be obvious to a person having ordinary skill in the art to modify Lewis using the teachings from Chang to use known ways of attaching modular parts of an aircraft together.  

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. 
Regarding the amended limitation of at least two secondary coupling member each having a different configuration, first, as discussed in the 112 rejection above, the applicant’s disclosure does not provide support for such a limitation.  Second, as discussed in the 102 rejection above, Figure 2 of Lewis does disclose secondary coupling members having different configurations.  Finally, even if such an amendment were supported by the applicant’s disclosure, the amended limitation is overly broad.  Dictionary.com defines configuration as “the relative disposition or arrangement of the parts or elements of a thing”.  Even though electromagnets 4 in Lewis are the same electromagnets, they are located in different places on ring 3, and therefore they have different relative arrangements on ring 3 and therefore have different configurations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642